This case was affirmed at the last Tyler term, 1898, and now comes before us on motion for rehearing. Appellant raises a number of questions, in which he contends that the court erred in affirming this case, but each of the questions so raised by him, except one, were so thoroughly discussed by the court in the opinion rendered that we do not deem it necessary to further review said assignments. Appellant, in his motion, raises a new question, not raised in the *Page 410 
court below, nor urged in the former disposition of this case; but he insists that the same is fundamental, and that we should now take cognizance of it, and reverse and dismiss this case. He urges that the homicide, as proved against appellant, showed that the killing was committed by appellant and another person, to wit, Will Swanner, and that they combined together for the purpose of mob violence, and in pursuance of said combination took the life of deceased, and that such killing comes under the Act of the Twenty-fifth Legislature (see General Laws Special Session Twenty-fifth Legislature, page 40) entitled "An act to fix the venue and regulate proceedings in prosecutions for murder by mob violence; define and punish murder by mob violence," etc.; and that, consequently, the prosecution can not be commenced and carried on in Franklin County, the county where the offense was committed, but must be carried on in some other county, as provided in said act. We understand it to be further conceded by appellant that the offense here for which he was convicted occurred before said act went into effect, but he claims that the act in question carved out from our offense of murder a distinct offense of murder by mob violence, and repealed all other laws in conflict therewith, and that no law now exists for the punishment of said offense; or if appellant is amenable to any law, it is the new law on the subject. This contention of appellant brings in review said act of the Legislature on mob violence. We make this proposition: if the case as presented is not one of mob violence under said act, then the questions raised with reference to venue and jurisdiction need not be considered. We quote the first and second sections of said act, as follows:
"Section 1. Be it enacted by the Legislature of the State of Texas: That whenever two or more persons shall combine together for the purpose of mob violence, and in pursuance of said combination shall unlawfully and willfully take the life of any reasonable creature in being by such violence, such person shall be deemed guilty of murder by mob violence, and upon conviction thereof shall be punished by death or confinement in the penitentiary for life, or according to the degree of murder, to be found by the jury: provided, nothing in this section shall be so construed as to in any way affect the law in regard to manslaughter, as defined in chapter 14, title 15, of the Penal Code of the State of Texas.
"Sec. 2. It shall be the duty of the district judges of the State to give this law specially in charge to the grand jury at the beginning of each term of court. Prosecutions for murder under this act may be commenced and carried on in any county of the judicial district in which the offense is committed, except the county of the offense, or in any county of the judicial district the judge of which resides nearest the county seat of the county in which the offense is committed. When the judicial district comprises only one county, prosecutions may be commenced and carried on in any adjoining county." *Page 411 
Now, the question arises, what did the Legislature mean by "mob violence"? Rapalje, in his dictionary, defines a mob "as an assemblage of many people acting in a tumultuous and riotous manner, calculated to put good citizens in fear, and endanger their persons and property." In 15 American and English Encyclopedia of Law, page 698, we find the term "mob" has been defined as "an unorganized assemblage of many persons intent on unlawful violence; a riot involving a multitude." In the common dictionaries we find the word "mob" defined as "a disorderly crowd; a promiscuous assemblage of rough, riotous persons; a rabble;" and they show that it is a French term, imported into our language during the reign of Charles II. "Violence," according to the law dictionaries, is synonymous with "physical force." According to the American and English Encyclopedia of Law, it is a general term, and includes all sorts of force. We find our court has in one case treated the term "violence." See High v. State, 26 Texas Crim. App., 573. In that case it was held that a mere assault was not violence. So that, if we take the two terms together, as defined in the dictionaries, mob violence would mean the infliction of some physical injury on a person by a multitude of people acting in a riotous and unlawful manner; so that if, under the act in question, two or more persons combine for the purpose of inflicting by force some injury upon another, and then, in pursuance of such combination, they unlawfully and willfully kill any person by such violence, such persons are deemed guilty of murder by mob violence. If the act is construed after this manner, then it would probably include any homicide where the deceased was shown to have been killed in pursuance of a conspiracy to injure another by force, or to take the life of another by force. But we do not believe the Legislature intended any such construction. In our opinion, they had a distinct object in view in passing the act in question. To determine this object, we are authorized to look to the conditions then existing, — how the law then stood, and the evil desired to be remedied. We know, as a matter of history, that at the time a certain character of mobs were prevalent in the State, and that for a number of years preceding the passage of the act it was a frequent occurrence in many communities of the State that armed bodies of citizens would combine together, and take from the custody of the officers of the law persons accused of crime and would execute them. Mobs of this character were especially organized hi cases where persons were accused of rape, and a number of such parties were taken from the custody of officers. Some were shot, others were hanged, while a few were burned. To such an extent had this evil grown that the Governor of the State, when he convened the special session of the Legislature in 1897, submitted to that body as a special subject of legislation some mode of putting an end to this alarming state of affairs, which assumed such proportions in some parts as to bid defiance to all law. When the Legislature convened, the governor sent his special message before that body. Among other things, he suggested a speedy punishment for rape, legal denunciation of participants in mobs *Page 412 
as murderers, and to be punished accordingly, and removal from office of any officer who permitted a prisoner to be executed by a mob. In connection with his message, he sent a bill drafted for the purpose of suppressing mob violence. We quote the second section thereof, as follows: "Every person of a sound memory and discretion who shall kill any reasonable creature in "being in this State, or participate in such killing, or aid in any manner therein, when the person so killed is accused of crime, or is in the custody of officers of the law, or is taken therefrom by violence, shall be deemed guilty of murder by mob violence and upon conviction thereof, shall be punished," etc. This bill was introduced, went through various amendments in the house and senate, and finally emerged from the Legislature in the form that we now have it. It will be seen from the history of legislation in regard to the bill that the evil intended to be remedied against as stated above was the taking from custody of officers of the law, by armed bodies of citizens, constituting a mob, persons accused of crime; and the remedies afforded were threefold, to wit: First, a speedy punishment in cases of rape, which passed the Legislature in a separate bill; second, the certain indictment of persons charged with mob violence, by providing for their indictment and trial in counties other than the county of the commission of the offense; and, third, by the removal of officers who permitted prisoners to be taken from their custody. While the Legislature, in describing the mob, so far as they did describe it, made it consist of as small a number as two persons, and so created a limitation on the hitherto definition of said term as to numbers, yet we can not find that they intended to give the term "mob violence" that latitudinous construction claimed for it by appellant. No doubt the Legislature had in mind the prevailing evil, and their purpose was to legislate against it. There was no necessity to legislate in regard to homicides committed in pursuance of a conspiracy instigated by personal malice, for the law then existing was ample in that regard. The purpose to legislate against mob violence as then prevailing and as then understood is further manifested by a reference to other sections of the same bill. The remaining sections from 3 to 6, inclusive, all relate to the removal and punishment of sheriffs and other officers who should permit or suffer prisoners in their custody, charged with crime, to be killed by one or more persons, or to be taken from their custody. This would indicate the character of mob against which the legislation in question was leveled; and there was no intention to repeal our statutes with reference to murder when committed in pursuance of a conspiracy or combination, unless such combination was with the object of taking from the custody of the officers by force one accused of crime, or possibly of taking by force one charged with crime, or who had committed a crime, though not under arrest, and execute him by violence. Under the proof in this case, there is no pretense that the deceased had committed or was charged with crime, or was in the custody of an officer. Nor can it be said that under the spirit and intent of the law, though Will Swanner *Page 413 
and Bill Alexander may have conspired together to kill deceased, on that account they constituted a mob. They were two persons, it is true, and under the theory of the State combined together for the purpose of doing personal injury by violence to the deceased, and so, literally speaking, they might come under the terms of the statute on mob violence; yet these facts do not bring them within its spirit and purpose. And so we hold that it was competent for the State to begin the prosecution in Franklin County, the locus of the homicide, and that, notwithstanding the passage of the law on mob violence, and its going into effect before the trial of this case, the prosecution could be maintained in Franklin County.
We do not deem it necessary to discuss the question as to whether the Legislature, by this act, has carved out from the domain of murder, murder by mob violence, and made it a distinct offense; or whether the act in question was merely to regulate the venue in cases of murder by mobs, leaving murder by mob violence equally murder under the statute as it aforetime existed. Nor do we deem it necessary now to discuss the question whether or not murder, where it is done by a mob, can only be prosecuted in home other county than the county where the offense was committed. We merely hold in this case that the homicide was not committed by two or more persons, who combined together for the purpose of mob violence, and in pursuance of such combination unlawfully and willfully took the life of the deceased. The motion for rehearing is overruled.
Motion overruled.